
	
		II
		110th CONGRESS
		1st Session
		S. 606
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Dorgan (for himself,
			 Mr. Bayh, Mr.
			 Bingaman, Mrs. Boxer,
			 Mr. Brown, Mrs.
			 Clinton, Mr. Conrad,
			 Mr. Durbin, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Harkin, Mr.
			 Kennedy, Mr. Kerry,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Leahy, Mr. Menendez,
			 Ms. Mikulski, Mr. Nelson of Florida, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reid, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To improve Federal contracting and
		  procurement by eliminating fraud and abuse and improving competition in
		  contracting and procurement and by enhancing administration of Federal
		  contracting personnel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honest Leadership and Accountability
			 in Contracting Act of 2007.
		IElimination of Fraud and Abuse 
			101.Prohibition of war profiteering and
			 fraud
				(a)Prohibition
					(1)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
						
							1039.War profiteering and fraud 
								(a)Prohibition
									(1)In generalWhoever, in any matter involving a contract
				or the provision of goods or services, directly or indirectly, in connection
				with a war or military action knowingly and willfully—
										(A)executes or attempts to execute a scheme or
				artifice to defraud the United States or the entity having jurisdiction over
				the area in which such activities occur;
										(B)falsifies, conceals, or covers up by any
				trick, scheme, or device a material fact;
										(C)makes any materially false, fictitious, or
				fraudulent statements or representations, or makes or uses any materially false
				writing or document knowing the same to contain any materially false,
				fictitious, or fraudulent statement or entry; or
										(D)materially overvalues any good or service
				with the specific intent to excessively profit from the war or military
				action;
										shall be fined under paragraph (2),
				imprisoned not more than 20 years, or both.(2)FineA person convicted of an offense under
				paragraph (1) may be fined the greater of—
										(A)$1,000,000; or
										(B)if such person derives profits or other
				proceeds from the offense, not more than twice the gross profits or other
				proceeds.
										(b)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over an offense under this section.
								(c)VenueA prosecution for an offense under this
				section may be brought—
									(1)as authorized by chapter 211 of this
				title;
									(2)in any district where any act in
				furtherance of the offense took place; or
									(3)in any district where any party to the
				contract or provider of goods or services is
				located.
									.
					(2)Clerical amendmentThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
						
							
								1039. War profiteering and
				fraud.
							
							.
					(b)Civil forfeitureSection 981(a)(1)(C) of title 18, United
			 States Code, is amended by inserting 1039, after
			 1032,.
				(c)Criminal forfeitureSection 982(a)(2)(B) of title 18, United
			 States Code, is amended by striking or 1030 and inserting
			 1030, or 1039.
				(d)Treatment under money laundering
			 offenseSection 1956(c)(7)(D)
			 of title 18, United States Code, is amended by inserting the following:
			 , section 1039 (relating to war profiteering and fraud) after
			 liquidating agent of financial institution),.
				102.Suspension and debarment of unethical
			 contractors
				(a)In GeneralNot later than 90 days after the date of
			 enactment of this Act, the Federal Acquisition Regulation issued pursuant to
			 section 25 of the Office of Federal Procurement Policy Act (41 U.S.C. 421)
			 shall be revised to provide that no prospective contractor shall be considered
			 to have a satisfactory record of integrity and business ethics if it—
					(1)has exhibited a pattern of overcharging the
			 Government under Federal contracts; or
					(2)has exhibited a pattern of failing to
			 comply with the law, including tax, labor and employment, environmental,
			 antitrust, and consumer protection laws.
					(b)Effective
			 DateThe revised regulation
			 required by this section shall apply with respect to all contracts for which
			 solicitations are issued after the date that is 90 days after the date of the
			 enactment of this Act.
				103.Disclosure of audit reports
				(a)Disclosure of information to
			 Congress
					(1)In generalThe head of each executive agency shall
			 maintain a list of audit reports issued by the agency during the current and
			 previous calendar years that—
						(A)describe significant contractor costs that
			 have been identified as unjustified, unsupported, questioned, or unreasonable
			 under any contract, task or delivery order, or subcontract; or
						(B)identify significant or substantial
			 deficiencies in any business system of any contractor under any contract, task
			 or delivery order, or subcontract.
						(2)Submission of individual
			 auditsThe head of each
			 executive agency shall provide, within 14 days of a request in writing by the
			 chairman or ranking member of a committee of jurisdiction, a full and
			 unredacted copy of—
						(A)the current version of the list maintained
			 pursuant to paragraph (1); or
						(B)any audit or other report identified on
			 such list.
						(b)Publication of information on Federal
			 contractor penalties and violations
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Federal Procurement Data System shall be
			 modified to include—
						(A)information on instances in which any major
			 contractor has been fined, paid penalties or restitution, settled, plead guilty
			 to, or had judgments entered against it in connection with allegations of
			 improper conduct; and
						(B)information on all sole source contract
			 awards in excess of $2,000,000 entered into by an executive agency.
						(2)Publicly available websiteThe information required by paragraph (1)
			 shall be made available through the publicly available website of the Federal
			 Procurement Data System.
					IIContract Matters 
			ACompetition in Contracting
				201.Prohibition on award of monopoly
			 contracts
					(a)Civilian Agency ContractsSection 303H(d) of the
			 Federal Property and Administrative Services
			 Act of 1949 (41 U.S.C. 253h(d)) is amended by adding at the end the
			 following new paragraph:
						
							(4)(A)No task or delivery order contract in an
				amount estimated to exceed $100,000,000 (including all options) may be awarded
				to a single contractor unless the head of the agency determines in writing
				that—
									(i)because of the size, scope, or method of
				performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
									(ii)the task orders expected under the contract
				are so integrally related that only a single contractor can reasonably perform
				the work; or
									(iii)for any other reason, it is necessary in
				the public interest to award the contract to a single contractor.
									(B)The head of the agency shall notify
				Congress within 30 days of any determination under subparagraph
				(A)(iii).
								.
					(b)Defense ContractsSection 2304a(d) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(4)(A)No task or delivery order contract in an
				amount estimated to exceed $100,000,000 (including all options) may be awarded
				to a single contractor unless the head of the agency determines in writing
				that—
									(i)because of the size, scope, or method of
				performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
									(ii)the task orders expected under the contract
				are so integrally related that only a single contractor can reasonably perform
				the work; or
									(iii)for any other reason, it is necessary in
				the public interest to award the contract to a single contractor.
									(B)The head of the agency shall notify
				Congress within 30 days of any determination under subparagraph
				(A)(iii).
								.
					202.Competition in multiple award
			 contracts
					(a)Regulations RequiredNot later than 180 days after the date of
			 the enactment of this section, the Federal Acquisition Regulation shall be
			 revised to require competition in the purchase of goods and services by each
			 executive agency pursuant to multiple award contracts.
					(b)Content of Regulations(1)The regulations required by subsection (a)
			 shall provide, at a minimum, that each individual purchase of goods or services
			 in excess of $1,000,000 that is made under a multiple award contract shall be
			 made on a competitive basis unless a contracting officer of the executive
			 agency—
							(A)waives the requirement on the basis of a
			 determination that—
								(i)one of the circumstances described in
			 paragraphs (1) through (4) of section 303J(b) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253j(b)) applies to such
			 individual purchase; or
								(ii)a statute expressly authorizes or requires
			 that the purchase be made from a specified source; and
								(B)justifies the determination in
			 writing.
							(2)For purposes of this subsection, an
			 individual purchase of goods or services is made on a competitive basis only if
			 it is made pursuant to procedures that—
							(A)require fair notice of the intent to make
			 that purchase (including a description of the work to be performed and the
			 basis on which the selection will be made) to be provided to all contractors
			 offering such goods or services under the multiple award contract; and
							(B)afford all contractors responding to the
			 notice a fair opportunity to make an offer and have that offer fairly
			 considered by the official making the purchase.
							(3)Notwithstanding paragraph (2), notice may
			 be provided to fewer than all contractors offering such goods or services under
			 a multiple award contract described in subsection (c)(2)(A) if notice is
			 provided to as many contractors as practicable.
						(4)A
			 purchase may not be made pursuant to a notice that is provided to fewer than
			 all contractors under paragraph (3) unless—
							(A)offers were received from at least three
			 qualified contractors; or
							(B)a
			 contracting officer of the executive agency determines in writing that no
			 additional qualified contractors were able to be identified despite reasonable
			 efforts to do so.
							(c)DefinitionsIn this section:
						(1)The term individual purchase
			 means a task order, delivery order, or other purchase.
						(2)The term multiple award
			 contract means—
							(A)a contract that is entered into by the
			 Administrator of General Services under the multiple award schedule program
			 referred to in section 309(b)(3) of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 259(b)(3));
							(B)a multiple award task order contract that
			 is entered into under the authority of sections 2304a through 2304d of title
			 10, United States Code, or sections 303H through 303K of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 253h through 253k);
			 and
							(C)any other indefinite delivery, indefinite
			 quantity contract that is entered into by the head of an executive agency with
			 two or more sources pursuant to the same solicitation.
							(d)ApplicabilityThe revisions to the Federal Acquisition
			 Regulation pursuant to subsection (a) shall take effect not later than 180 days
			 after the date of the enactment of this Act, and shall apply to all individual
			 purchases of goods or services that are made under multiple award contracts on
			 or after the effective date, without regard to whether the multiple award
			 contracts were entered into before, on, or after such effective date.
					(e)Conforming Amendments to Defense Contract
			 ProvisionSection 803 of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10
			 U.S.C. 2304 note) is amended as follows:
						(1)Goods covered(A)The section heading is amended by inserting
			 goods
			 or before services.
							(B)Subsection (a) is amended by inserting
			 goods and before services.
							(C)The following provisions are amended by
			 inserting goods or before services each place it
			 appears:
								(i)Paragraphs (1), (2), and (3) of subsection
			 (b).
								(ii)Subsection (d).
								(D)Such section is amended by adding at the
			 end the following new subsection:
								
									(e)Applicability to GoodsThe Secretary shall revise the regulations
				promulgated pursuant to subsection (a) to cover purchases of goods by the
				Department of Defense pursuant to multiple award contracts. The revised
				regulations shall take effect in final form not later than 180 days after the
				date of the enactment of this subsection and shall apply to all individual
				purchases of goods that are made under multiple award contracts on or after the
				effective date, without regard to whether the multiple award contracts were
				entered into before, on, or after such effective
				date.
									.
							(f)Protest Rights for Certain Awards
						(1)Civilian agency contractsSection 303J(d) of the Federal Property and
			 Administrative Services Act (41 U.S.C. 253j(d)) is amended by inserting
			 with a value of less than $500,000 after task or delivery
			 order.
						(2)Defense contractsSection 2304c(d) of title 10, United States
			 Code, is amended by inserting with a value of less than $500,000
			 after task or delivery order.
						BContract Personnel Matters
				211.Contractor conflicts of interest
					(a)Prohibition on Contracts Relating to
			 Inherently Governmental FunctionsThe head of an agency may not enter into a
			 contract for the performance of any inherently governmental function.
					(b)Prohibition on Contracts for Contract
			 Oversight
						(1)ProhibitionThe head of an agency may not enter into a
			 contract for the performance of acquisition functions closely associated with
			 inherently governmental functions with any entity unless the head of the agency
			 determines in writing that—
							(A)neither that entity nor any related entity
			 will be responsible for performing any of the work under a contract which the
			 entity will help plan, evaluate, select a source, manage or oversee; and
							(B)the agency has taken appropriate steps to
			 prevent or mitigate any organizational conflict of interest that may arise
			 because the entity—
								(i)has a separate ongoing business
			 relationship, such as a joint venture or contract, with any of the contractors
			 to be overseen;
								(ii)would be placed in a position to affect the
			 value or performance of work it or any related entity is doing under any other
			 Government contract;
								(iii)has a reverse role with the contractor to
			 be overseen under one or more separate Government contracts; or
								(iv)has some other relationship with the
			 contractor to be overseen that could reasonably appear to bias the contractor’s
			 judgment.
								(2)Related entity definedIn this subsection, the term related
			 entity, with respect to a contractor, means any subsidiary, parent,
			 affiliate, joint venture, or other entity related to the contractor.
						(c)DefinitionsIn this section:
						(1)The term inherently governmental
			 functions has the meaning given to such term in part 7.5 of the Federal
			 Acquisition Regulation.
						(2)The term functions closely associated
			 with governmental functions means the functions described in section
			 7.503(d) of the Federal Acquisition Regulation.
						(3)The term organizational conflict of
			 interest has the meaning given such term in part 9.5 of the Federal
			 Acquisition Regulation.
						(d)Effective Date and
			 ApplicabilityThis section
			 shall take effect on the date of the enactment of this Act and shall apply
			 to—
						(1)contracts entered into on or after such
			 date;
						(2)any task or delivery order issued on or
			 after such date under a contract entered into before, on, or after such date;
			 and
						(3)any decision on or after such date to
			 exercise an option or otherwise extend a contract for the performance of a
			 function relating to contract oversight regardless of whether such contract was
			 entered into before, on, or after such date.
						212.Elimination of revolving door between
			 Federal personnel and contractors
					(a)Elimination of loopholes allowing former
			 federal officials To accept compensation from contractors or related
			 entities
						(1)In generalParagraph (1) of subsection (d) of section
			 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423) is
			 amended—
							(A)by striking or consultant
			 and inserting consultant, lawyer, or lobbyist;
							(B)by striking one year and
			 inserting two years; and
							(C)in subparagraph (C), by striking
			 personally made for the Federal agency— and inserting
			 participated personally and substantially in—.
							(2)DefinitionParagraph (2) of such subsection is amended
			 to read as follows:
							
								(2)For purposes of paragraph (1), the term
				contractor includes any division, affiliate, subsidiary, parent,
				joint venture, or other related entity of a
				contractor.
								.
						(b)Prohibition on award of government
			 contracts to former employersSuch section is further amended by adding
			 at the end the following new subsection:
						
							(i)Prohibition on involvement by certain
				former contractor employees in procurementsA former employee of a contractor who
				becomes an employee of the Federal Government shall not be personally and
				substantially involved with any Federal agency procurement involving the
				employee's former employer, including any division, affiliate, subsidiary,
				parent, joint venture, or other related entity of the former employer, for a
				period of two years beginning on the date on which the employee leaves the
				employment of the contractor unless the designated agency ethics officer for
				the agency determines in writing that the government's interest in the former
				employee's participation in a particular procurement outweighs any appearance
				of
				impropriety.
							.
					(c)Requirement for federal procurement
			 officers To disclose job offers made to relativesSubsection (c)(1) of such section is
			 amended by inserting after that official the following: ,
			 or for a relative of that official (as defined in section 3110 of title 5,
			 United States Code),.
					(d)Additional criminal penaltiesParagraph (1) of subsection (e) of such
			 section is amended to read as follows:
						
							(1)Criminal penaltiesWhoever engages in conduct constituting a
				violation of—
								(A)subsection (a) or (b) for the purpose of
				either—
									(i)exchanging the information covered by such
				subsection for anything of value, or
									(ii)obtaining or giving anyone a competitive
				advantage in the award of a Federal agency procurement contract; or
									(B)subsection (c) or (d);
								shall be imprisoned for not more than
				5 years, fined as provided under title 18, Untied States Code, or
				both..
					(e)RegulationsSuch section is further amended by adding
			 at the end the following new subsection:
						
							(j)RegulationsThe Director of the Office of Government
				Ethics, in consultation with the Administrator, shall—
								(1)promulgate regulations to carry out and
				ensure the enforcement of this section; and
								(2)monitor and investigate individual and
				agency compliance with this
				section.
								.
					IIIOther Personnel Matters
			301.Minimum requirements for political
			 appointees holding public contracting and safety positions
				(a)In generalA position specified in subsection (b) may
			 not be held by any political appointee who does not meet the requirements of
			 subsection (c).
				(b)Specified positionsA position specified in this subsection is
			 any position as follows:
					(1)A public contracting position.
					(2)A public safety position.
					(c)Minimum requirementsAn individual shall not, with respect to
			 any position, be considered to meet the requirements of this subsection unless
			 such individual—
					(1)has academic, management, and leadership
			 credentials in one or more areas relevant to such position;
					(2)has a superior record of achievement in one
			 or more areas relevant to such position;
					(3)has training and expertise in one or more
			 areas relevant to such position; and
					(4)has not, within the 2-year period ending on
			 the date of such individual’s nomination for or appointment to such position,
			 been a lobbyist for any entity or other client that is subject to the authority
			 of the agency within which, if appointed, such individual would serve.
					(d)Political appointeeFor purposes of this section, the term
			 political appointee means any individual who—
					(1)is employed in a position listed in
			 sections 5312 through 5316 of title 5, United States Code (relating to the
			 Executive Schedule);
					(2)is a limited term appointee, limited
			 emergency appointee, or noncareer appointee in the Senior Executive Service;
			 or
					(3)is employed in the executive branch of the
			 Government in a position which has been excepted from the competitive service
			 by reason of its policy-determining, policy-making, or policy-advocating
			 character.
					(e)Public contracting positionFor purposes of this section, the term
			 public contracting position means the following:
					(1)The Administrator for Federal Procurement
			 Policy.
					(2)The Administrator of the General Services
			 Administration.
					(3)The Chief Acquisition Officer of any
			 executive agency, as appointed or designated pursuant to section 16 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 414).
					(4)The Under Secretary of Defense for
			 Acquisition, Technology, and Logistics.
					(5)Any position (not otherwise identified
			 under any of the preceding provisions of this subsection) a primary function of
			 which involves government procurement and procurement policy, as identified by
			 the head of each employing agency in consultation with the Office of Personnel
			 Management.
					(f)Public safety positionFor purposes of this section, the term
			 public safety position means the following:
					(1)The Under Secretary for Emergency
			 Preparedness and Response, Department of Homeland Security.
					(2)The Director of the Federal Emergency
			 Management Agency, Department of Homeland Security.
					(3)Each regional director of the Federal
			 Emergency Management Agency, Department of Homeland Security.
					(4)The Recovery Division Director of the
			 Federal Emergency Management Agency, Department of Homeland Security.
					(5)The Assistant Secretary for Immigration and
			 Customs Enforcement, Department of Homeland Security.
					(6)The Assistant Secretary for Public Health
			 Emergency Preparedness, Department of Health and Human Services.
					(7)The Assistant Administrator for Solid Waste
			 and Emergency Response, Environmental Protection Agency.
					(8)Any position (not otherwise identified
			 under any of the preceding provisions of this subsection) a primary function of
			 which involves responding to a direct threat to life or property or a hazard to
			 health, as identified by the head of each employing agency in consultation with
			 the Office of Personnel Management.
					(g)Publication of positionsBeginning not later than 30 days after the
			 date of the enactment of this Act, the head of each agency shall maintain on
			 such agency’s public website a current list of all public contracting positions
			 and public safety positions within such agency.
				(h)Coordination with other
			 requirementsThe requirements
			 set forth in subsection (c) shall be in addition to, and not in lieu of, any
			 requirements that might otherwise apply with respect to any particular
			 position.
				(i)DefinitionsIn this section:
					(1)The term agency means an
			 Executive agency (as defined by section 105 of title 5, United States
			 Code).
					(2)The terms limited term
			 appointee, limited emergency appointee, and noncareer
			 appointee have the meanings given such terms in section 3132 of title 5,
			 United States Code.
					(3)The term Senior Executive
			 Service has the meaning given such term by section 2101a of title 5,
			 United States Code.
					(4)The term competitive service
			 has the meaning given such term by section 2102 of title 5, United States
			 Code.
					(5)The terms lobbyist and
			 client have the respective meanings given them by section 3 of the
			 Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).
					(j)Conforming amendmentSection 16(a) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 414(a)) is amended by striking
			 non-career employee as.
				302.Protection of certain disclosures of
			 information by Federal employees
				(a)Clarification of disclosures
			 coveredSection 2302(b)(8) of
			 title 5, United States Code, is amended—
					(1)in subparagraph (A)—
						(A)by striking which the employee or
			 applicant reasonably believes evidences and inserting , without
			 restriction to time, place, form, motive, context, or prior disclosure made to
			 any person by an employee or applicant, including a disclosure made in the
			 ordinary course of an employee’s duties, that the employee or applicant
			 reasonably believes is evidence of; and
						(B)in clause (i), by striking a
			 violation and inserting any violation;
						(2)in subparagraph (B)—
						(A)by striking which the employee or
			 applicant reasonably believes evidences and inserting , without
			 restriction to time, place, form, motive, context, or prior disclosure made to
			 any person by an employee or applicant, including a disclosure made in the
			 ordinary course of an employee’s duties, of information that the employee or
			 applicant reasonably believes is evidence of; and
						(B)in clause (i), by striking a
			 violation and inserting any violation (other than a violation of
			 this section); and
						(3)by adding at the end the following:
						
							(C)any disclosure that—
								(i)is made by an employee or applicant of
				information required by law or Executive order to be kept secret in the
				interest of national defense or the conduct of foreign affairs that the
				employee or applicant reasonably believes is direct and specific evidence
				of—
									(I)any violation of any law, rule, or
				regulation;
									(II)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or safety; or
									(III)a false statement to Congress on an issue
				of material fact; and
									(ii)is made to—
									(I)a member of a committee of Congress;
									(II)any other Member of Congress; or
									(III)an employee of Congress who has the
				appropriate security clearance and is authorized to receive information of the
				type
				disclosed.
									.
					(b)Covered disclosuresSection 2302(a)(2) of title 5, United
			 States Code, is amended—
					(1)in subparagraph (B)(ii), by striking
			 and at the end;
					(2)in subparagraph (C)(iii), by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(D)disclosure means a formal or
				informal communication or transmission, but does not include a communication
				concerning policy decisions that lawfully exercise discretionary authority
				unless the employee providing the disclosure reasonably believes that the
				disclosure evidences—
								(i)any violation of any law, rule, or
				regulation; or
								(ii)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or
				safety.
								.
					(c)Rebuttable presumptionSection 2302(b) of title 5, United States
			 Code, is amended by amending the matter following paragraph (12) to read as
			 follows:
					
						This subsection shall not be construed
				to authorize the withholding of information from Congress or the taking of any
				personnel action against an employee who discloses information to Congress. For
				purposes of paragraph (8), any presumption relating to the performance of a
				duty by an employee who has authority to take, direct others to take,
				recommend, or approve any personnel action may be rebutted by substantial
				evidence. For purposes of paragraph (8), a determination as to whether an
				employee or applicant reasonably believes that they have disclosed information
				that evidences any violation of law, rule, regulation, gross mismanagement, a
				gross waste of funds, an abuse of authority, or a substantial and specific
				danger to public health or safety shall be made by determining whether a
				disinterested observer with knowledge of the essential facts known to and
				readily ascertainable by the employee would reasonably conclude that the
				actions of the Government evidence such violations, mismanagement, waste,
				abuse, or
				danger..
				(d)Nondisclosure policies, forms, and
			 agreements; security clearances; and retaliatory investigations
					(1)Personnel actionSection 2302(a)(2)(A) of title 5, United
			 States Code, is amended—
						(A)in clause (x), by striking
			 and after the semicolon; and
						(B)by redesignating clause (xi) as clause
			 (xiv) and inserting after clause (x) the following:
							
								(xi)the implementation or enforcement of any
				nondisclosure policy, form, or agreement;
								(xii)a suspension, revocation, or other
				determination relating to a security clearance or any other access
				determination by a covered agency;
								(xiii)an investigation, other than any
				ministerial or nondiscretionary fact finding activities necessary for the
				agency to perform its mission, of an employee or applicant for employment
				because of any activity protected under this section;
				and
								.
						(2)Prohibited personnel practiceSection 2302(b) of title 5, United States
			 Code, is amended—
						(A)in paragraph (11), by striking
			 or at the end;
						(B)in paragraph (12), by striking the period
			 and inserting a semicolon; and
						(C)by inserting after paragraph (12) the
			 following:
							
								(13)implement or enforce any nondisclosure
				policy, form, or agreement, if such policy, form, or agreement does not contain
				the following statement: These provisions are consistent with and do not
				supersede, conflict with, or otherwise alter the employee obligations, rights,
				or liabilities created by Executive Order No. 12958; section 7211 (governing
				disclosures to Congress); section 1034 of title 10 (governing disclosure to
				Congress by members of the military); section 2302(b)(8) (governing disclosures
				of illegality, waste, fraud, abuse, or public health or safety threats); the
				Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing
				disclosures that could expose confidential Government agents); and the statutes
				which protect against disclosures that could compromise national security,
				including sections 641, 793, 794, 798, and 952 of title 18 and section 4(b) of
				the Subversive Activities Control Act of 1950 (50 U.S.C. 783(b)). The
				definitions, requirements, obligations, rights, sanctions, and liabilities
				created by such Executive order and such statutory provisions are incorporated
				into this agreement and are controlling; or
								(14)conduct, or cause to be conducted, an
				investigation, other than any ministerial or nondiscretionary fact finding
				activities necessary for the agency to perform its mission, of an employee or
				applicant for employment because of any activity protected under this
				section.
								.
						(3)Board and court review of actions relating
			 to security clearances
						(A)In generalChapter 77 of title 5, United States Code,
			 is amended by inserting after section 7702 the following:
							
								7702a.Actions relating to security
				clearances
									(a)In any appeal relating to the suspension,
				revocation, or other determination relating to a security clearance or access
				determination, the Merit Systems Protection Board or any reviewing
				court—
										(1)shall determine whether paragraph (8) or
				(9) of section 2302(b) was violated;
										(2)may not order the President or the designee
				of the President to restore a security clearance or otherwise reverse a
				determination of clearance status or reverse an access determination;
				and
										(3)subject to paragraph (2), may issue
				declaratory relief and any other appropriate relief.
										(b)(1)If, in any final judgment, the Board or
				court declares that any suspension, revocation, or other determination with
				regards to a security clearance or access determination was made in violation
				of paragraph (8) or (9) of section 2302(b), the affected agency shall conduct a
				review of that suspension, revocation, access determination, or other
				determination, giving great weight to the Board or court judgment.
										(2)Not later than 30 days after any Board or
				court judgment declaring that a security clearance suspension, revocation,
				access determination, or other determination was made in violation of paragraph
				(8) or (9) of section 2302(b), the affected agency shall issue an unclassified
				report to the congressional committees of jurisdiction (with a classified annex
				if necessary), detailing the circumstances of the agency’s security clearance
				suspension, revocation, other determination, or access determination. A report
				under this paragraph shall include any proposed agency action with regards to
				the security clearance or access determination.
										(c)An allegation that a security clearance or
				access determination was revoked or suspended in retaliation for a protected
				disclosure shall receive expedited review by the Office of Special Counsel, the
				Merit Systems Protection Board, and any reviewing court.
									(d)For purposes of this section, corrective
				action may not be ordered if the agency demonstrates by a preponderance of the
				evidence that it would have taken the same personnel action in the absence of
				such
				disclosure.
									.
						(B)Technical and conforming
			 amendmentThe table of
			 sections for chapter 77 of title 5, United States Code, is amended by inserting
			 after the item relating to section 7702 the following:
							
								
									7702a. Actions relating to
				security
				clearances.
								
								.
						(e)Exclusion of agencies by the
			 PresidentSection
			 2302(a)(2)(C) of title 5, United States Code, is amended by striking clause
			 (ii) and inserting the following:
					
						(ii)(I)the Federal Bureau of Investigation, the
				Office of the Director of National Intelligence, the Central Intelligence
				Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence
				Agency, and the National Security Agency; and
							(II)as determined by the President, any
				executive agency or unit thereof the principal function of which is the conduct
				of foreign intelligence or counterintelligence activities, if the determination
				(as that determination relates to a personnel action) is made before that
				personnel action;
				or
							.
				(f)Attorney feesSection 1204(m)(1) of title 5, United
			 States Code, is amended by striking agency involved and
			 inserting agency where the prevailing party is employed or has applied
			 for employment.
				(g)Disciplinary actionSection 1215(a)(3) of title 5, United
			 States Code, is amended to read as follows:
					
						(3)(A)A final order of the Board may
				impose—
								(i)disciplinary action consisting of removal,
				reduction in grade, debarment from Federal employment for a period not to
				exceed 5 years, suspension, or reprimand;
								(ii)an assessment of a civil penalty not to
				exceed $1,000; or
								(iii)any combination of disciplinary actions
				described under clause (i) and an assessment described under clause
				(ii).
								(B)In
				any case in which the Board finds that an employee has committed a prohibited
				personnel practice under paragraph (8) or (9) of section 2302(b), the Board
				shall impose disciplinary action if the Board finds that the activity protected
				under paragraph (8) or (9) of section 2302(b) was a significant motivating
				factor, even if other factors also motivated the decision, for the employee’s
				decision to take, fail to take, or threaten to take or fail to take a personnel
				action, unless that employee demonstrates, by preponderance of evidence, that
				the employee would have taken, failed to take, or threatened to take or fail to
				take the same personnel action, in the absence of such protected
				activity.
							.
				(h)Special Counsel amicus curiae
			 appearanceSection 1212 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(h)(1)The Special Counsel is authorized to appear
				as amicus curiae in any action brought in a court of the United States related
				to any civil action brought in connection with section 2302(b) (8) or (9), or
				subchapter III of chapter 73, or as otherwise authorized by law. In any such
				action, the Special Counsel is authorized to present the views of the Special
				Counsel with respect to compliance with section 2302(b) (8) or (9) or
				subchapter III of chapter 77 and the impact court decisions would have on the
				enforcement of such provisions of law.
							(2)A
				court of the United States shall grant the application of the Special Counsel
				to appear in any such action for the purposes described in subsection
				(a).
							.
				(i)Judicial review
					(1)In generalSection 7703(b)(1) of title 5, United
			 States Code, is amended to read as follows:
						
							(b)(1)(A)Except as provided in subparagraph (B) and
				paragraph (2), a petition to review a final order or final decision of the
				Board shall be filed in the United States Court of Appeals for the Federal
				Circuit. Notwithstanding any other provision of law, any petition for review
				must be filed within 60 days after the date the petitioner received notice of
				the final order or decision of the Board.
									(B)During the 5-year period beginning on the
				effective date of this subsection, a petition to review a final order or final
				decision of the Board in a case alleging a violation of paragraph (8) or (9) of
				section 2302(b) shall be filed in the United States Court of Appeals for the
				Federal Circuit or any court of appeals of competent jurisdiction as provided
				under subsection
				(b)(2).
									.
					(2)Review obtained by office of personnel
			 managementSection 7703(d) of
			 title 5, United States Code, is amended to read as follows:
						
							(d)(1)Except as provided under paragraph (2),
				this paragraph shall apply to any review obtained by the Director of the Office
				of Personnel Management. The Director of the Office of Personnel Management may
				obtain review of any final order or decision of the Board by filing, within 60
				days after the date the Director received notice of the final order or decision
				of the Board, a petition for judicial review in the United States Court of
				Appeals for the Federal Circuit if the Director determines, in his discretion,
				that the Board erred in interpreting a civil service law, rule, or regulation
				affecting personnel management and that the Board’s decision will have a
				substantial impact on a civil service law, rule, regulation, or policy
				directive. If the Director did not intervene in a matter before the Board, the
				Director may not petition for review of a Board decision under this section
				unless the Director first petitions the Board for a reconsideration of its
				decision, and such petition is denied. In addition to the named respondent, the
				Board and all other parties to the proceedings before the Board shall have the
				right to appear in the proceeding before the Court of Appeals. The granting of
				the petition for judicial review shall be at the discretion of the Court of
				Appeals.
								(2)During the 5-year period beginning on the
				effective date of this subsection, this paragraph shall apply to any review
				relating to paragraph (8) or (9) of section 2302(b) obtained by the Director of
				the Office of Personnel Management. The Director of the Office of Personnel
				Management may obtain review of any final order or decision of the Board by
				filing, within 60 days after the date the Director received notice of the final
				order or decision of the Board, a petition for judicial review in the United
				States Court of Appeals for the Federal Circuit or any court of appeals of
				competent jurisdiction as provided under subsection (b)(2) if the Director
				determines, in his discretion, that the Board erred in interpreting paragraph
				(8) or (9) of section 2302(b). If the Director did not intervene in a matter
				before the Board, the Director may not petition for review of a Board decision
				under this section unless the Director first petitions the Board for a
				reconsideration of its decision, and such petition is denied. In addition to
				the named respondent, the Board and all other parties to the proceedings before
				the Board shall have the right to appear in the proceeding before the court of
				appeals. The granting of the petition for judicial review shall be at the
				discretion of the Court of
				Appeals.
								.
					(j)Nondisclosure policies, forms, and
			 agreements
					(1)In general
						(A)RequirementEach agreement in Standard Forms 312 and
			 4414 of the Government and any other nondisclosure policy, form, or agreement
			 of the Government shall contain the following statement: These
			 restrictions are consistent with and do not supersede, conflict with, or
			 otherwise alter the employee obligations, rights, or liabilities created by
			 Executive Order No. 12958; section 7211 of title 5, United States Code
			 (governing disclosures to Congress); section 1034 of title 10, United States
			 Code (governing disclosure to Congress by members of the military); section
			 2302(b)(8) of title 5, United States Code (governing disclosures of illegality,
			 waste, fraud, abuse or public health or safety threats); the Intelligence
			 Identities Protection Act of 1982 (50 U.S.C. 421 et
			 seq.) (governing disclosures that could expose confidential Government agents);
			 and the statutes which protect against disclosure that may compromise the
			 national security, including sections 641, 793, 794, 798, and 952 of title 18,
			 United States Code, and section 4(b) of the Subversive Activities Act of 1950
			 (50 U.S.C.
			 783(b)). The definitions, requirements, obligations, rights,
			 sanctions, and liabilities created by such Executive order and such statutory
			 provisions are incorporated into this agreement and are
			 controlling..
						(B)EnforceabilityAny nondisclosure policy, form, or
			 agreement described under subparagraph (A) that does not contain the statement
			 required under subparagraph (A) may not be implemented or enforced to the
			 extent such policy, form, or agreement is inconsistent with that
			 statement.
						(2)Persons other than government
			 employeesNotwithstanding
			 paragraph (1), a nondisclosure policy, form, or agreement that is to be
			 executed by a person connected with the conduct of an intelligence or
			 intelligence-related activity, other than an employee or officer of the United
			 States Government, may contain provisions appropriate to the particular
			 activity for which such document is to be used. Such form or agreement shall,
			 at a minimum, require that the person will not disclose any classified
			 information received in the course of such activity unless specifically
			 authorized to do so by the United States Government. Such nondisclosure forms
			 shall also make it clear that such forms do not bar disclosures to Congress or
			 to an authorized official of an executive agency or the Department of Justice
			 that are essential to reporting a substantial violation of law.
					(k)Clarification of whistleblower rights for
			 critical infrastructure informationSection 214(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 133(c)) is amended by adding at the end the following:
			 For purposes of this section a permissible use of independently obtained
			 information includes the disclosure of such information under section
			 2302(b)(8) of title 5, United States Code..
				(l)Advising employees of rightsSection 2302(c) of title 5, United States
			 Code, is amended by inserting , including how to make a lawful
			 disclosure of information that is specifically required by law or Executive
			 order to be kept secret in the interest of national defense or the conduct of
			 foreign affairs to the Special Counsel, the Inspector General of an agency,
			 Congress, or other agency employee designated to receive such
			 disclosures after chapter 12 of this title.
				(m)Scope of due process
					(1)Special counselSection 1214(b)(4)(B)(ii) of title 5,
			 United States Code, is amended by inserting , after a finding that a
			 protected disclosure was a contributing factor, after ordered
			 if.
					(2)Individual actionSection 1221(e)(2) of title 5, United
			 States Code, is amended by inserting , after a finding that a protected
			 disclosure was a contributing factor, after ordered
			 if.
					(n)Effective
			 dateThis section and the
			 amendment made by this section shall take effect 30 days after the date of the
			 enactment of this Act.
				
